J-S08041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 LARRY J. MASON,                            :
                                            :
                     Appellant              :        No. 1589 WDA 2019

          Appeal from the PCRA Order Entered September 26, 2019
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0004826-1992

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED MARCH 30, 2020

      Larry J. Mason (“Mason”) appeals, pro se, from the Order dismissing his

fifth Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On May 6, 1993, following a jury trial, Mason was convicted of murder

in the first degree and related offenses. The trial court sentenced Mason to

life in prison without parole. This Court affirmed the judgment of sentence,

and the Pennsylvania Supreme Court denied Mason’s Petition for Allowance of

Appeal. See Commonwealth v. Mason, 660 A.2d 655 (Pa. Super. 1995)

(unpublished memorandum), appeal denied, 668 A.2d 1127 (Pa. 1995).

      Following four unsuccessful PCRA Petitions, on August 1, 2019, Mason

filed the instant pro se PCRA Petition. The PCRA court issued Pa.R.Crim.P.

907 Notice of its intent to dismiss, and subsequently dismissed Mason’s

Petition as untimely filed. Mason filed a timely Notice of Appeal.
J-S08041-20



        On appeal, Mason presents the following questions for our review:

        1. Whether the [PCRA] court committed error in dismissing
        [Mason’s] PCRA Petition as untimely and without an evidentiary
        hearing?

        2. Whether the [PCRA] court committed error in dismissing
        [Mason’s] PCRA Petition[,] which was based on interference by
        government officials with the right to presentation and the right
        to be heard on claims of: (A) actual innocence; (B) [a] Brady[1]
        violation; (C) perjured testimony; (D) [p]rosecutorial and police
        misconduct that was obtained by an investigator from an interview
        of Commonwealth witness Shaina Ballard-Murray, in that, the
        [PCRA] court and the district attorney violated [Mason’s] due
        process rights and right to access to the courts by denying
        [Mason] the opportunity to be heard on [his] June 27, 2017 PCRA
        Petition where [Mason] met the exception of Pa.C.S.A.
        § 9545(b)(1)(ii), (b)(2)?

        3. Whether the Honorable Lawrence J. O’Toole and the district
        attorney of Allegheny County are bias[ed] against [Mason] by
        continuing to deny [Mason the opportunity] to be heard in
        accordance with due process?

        4. Whether this case should be remanded for appointment of a
        new judge?

Brief for Appellant at 2 (footnote added).

                 We review an order dismissing a petition under the PCRA in
        the light most favorable to the prevailing party at the PCRA level.
        This review is limited to the findings of the PCRA court and the
        evidence of the record. We will not disturb a PCRA court’s ruling
        if it is supported by evidence of record and is free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).




____________________________________________


1   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -2-
J-S08041-20


      Under the PCRA, any PCRA petition “shall be filed within one year of the

date the judgment becomes final.” 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.”   Id. § 9545(b)(3).       The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

      Here, Mason’s judgment of sentence became final in October 1996,

when the time to file a petition for writ of certiorari with the United States

Supreme Court expired. See 42 Pa.C.S.A. § 9545(b)(3); SUP. CT. R. 13. Thus,

Mason’s Petition is facially untimely.

      However, Pennsylvania courts may consider an untimely petition if the

petitioner can explicitly plead and prove one of three exceptions set forth at

42 Pa.C.S.A. §§ 9545(b)(1)(i)-(iii). Any PCRA Petition invoking one of the

exceptions “shall be filed within one year of the date the claim could have

been presented.” Id. § 9545(b)(2).

      Mason purports to invoke the interference by government officials

exception at 42 Pa.C.S.A. § 9545(b)(1)(i). See Brief for Appellant at 10-14;

see also id. at 10 (wherein Mason states that his PCRA Petition invoked the

timeliness exception at Section 9545(b)(1)(i)); id. at 11 (wherein Mason


                                         -3-
J-S08041-20


states that the government interference exception applies to his PCRA

Petition). Mason argues that (1) the district attorney for Allegheny County

interfered with his ability to raise the instant claims by presenting legal

argument in opposition to Mason’s fourth PCRA Petition; and (2) the PCRA

court interfered by agreeing with the district attorney’s argument and denying

his fourth PCRA Petition. See id. at 12-13 (wherein Mason claims that “the

[PCRA] [c]ourt and the [d]istrict [a]ttorney denied [Mason] the opportunity to

be heard in accordance with the statutory exception of the PCRA by denying

[Mason] due process and access to the courts when the [PCRA] [c]ourt agreed

with the [d]istrict [a]ttorney that [Mason’s] fourth PCRA Petition was untimely

filed….”). Mason essentially attempts to appeal this Court’s affirmance of the

Order denying his fourth PCRA Petition by arguing that the PCRA court and

district attorney’s performance of their duties constituted “government

interference.”

      Mason has not alleged that the district attorney or PCRA court engaged

in any violation of the Constitution or laws of this Commonwealth or the United

States. See 42 Pa.C.S.A. § 9545(b)(1)(i). Accordingly, Mason did not prove

any of the three timeliness exceptions, and we therefore affirm the PCRA

court’s Order.

      Order affirmed.




                                     -4-
J-S08041-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020




                          -5-